ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-06-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER OF 8 JUNE 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
À LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 8 JUIN 1998
Official citation:

Vienna Convention on Consular Relations ( Paraguay
v. United States of America), Order of 8 June 1998,
LCJ. Reports 1998, p. 272

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d’ Amérique), ordonnance du 8 juin 1998,
C.LJ. Recueil 1998, p. 272

 

Sales number
ISSN 0074-4441 N° de vente: 707
ISBN 92-1-070771-0

 

 

 
272

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

8 juin 1998

AFFAIRE RELATIVE
À LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le vice-président de la Cour internationale de Justice, faisant fonction
de président en l’affaire,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de lar-
ticle 44 de son Règlement,

Vu Vordonnance du 9 avril 1998, par laquelle le vice-président de la
Cour, faisant fonction de président en l’affaire, a fixé, respectivement, au
9 juin 1998 et au 9 septembre 1998 les dates d'expiration des délais pour
le dépôt du mémoire du Paraguay et du contre-mémoire des Etats-Unis;

Considérant que, par lettre du 20 mai 1998, l’agent du Paraguay a prié
la Cour de reporter au 9 août 1998 la date d’expiration du délai pour le
dépôt du mémoire et a indiqué les raisons à l’appui de cette demande; et
considérant que, dès réception de cette lettre, le greffier, se référant au
paragraphe 3 de l’article 44 du Règlement, en a fait tenir copie à l’agent
des Etats-Unis;

Considérant que, par lettre du 4 juin 1998, l'agent des Etats-Unis a
indiqué que son gouvernement convenait de la nécessité, pour les Parties,
de disposer d’un délai supplémentaire aux fins de la présentation de leurs
écritures et proposait que les dates d’expiration des délais fixées dans
l’ordonnance du 9 avril 1998 soient reportées, respectivement, au 9 oc-
tobre 1998 pour le dépôt du mémoire du Paraguay et au 9 avril 1999 pour

4

1998

8 juin
Rôle général

n° 99
CONVENTION DE VIENNE (ORDONNANCE 8 VI 98) 273

le dépôt du contre-mémoire des Etats-Unis; et considérant que l’agent du
Paraguay, dûment informé, a fait savoir que cette proposition agréait à
son gouvernement;

Compte tenu de l’accord des Parties,
Reporte au 9 octobre 1998 la date d'expiration du délai pour le dépôt
du mémoire du Paraguay;

Reporte au 9 avril 1999 la date d’expiration du délai pour le dépôt du
contre-mémoire des Etats-Unis;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit juin mil neuf cent quatre-vingt-dix-huit, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Paraguay et au Gouvernement des Etats-Unis d'Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
